Opinion by
Judge Barbieri,
This is an appeal from an order of the Court of Common Pleas of Crawford County which sustained *478an appeal from a denial of a special exception request which Utility Constructors, Inc., had filed with the Zoning Hearing Board of Sadsbury Township. We will affirm.
Since the Appellants raise here the same issues they raised below, and since we believe the court of common pleas correctly resolved these issues, we shall affirm on the basis of the able and comprehensive opinion of President Judge Richard Thomas of the Court of Common Pleas of Crawford County in Utility Constructors, Inc. v. Zoning Board of Sadsbury Township et al., 28 Pa. D. & C.3d 132 (1982).
Order
And Now, February 28, 1984, the order of the Court of Common Pleas of Crawford County, at A.D. 1981 — 1119, dated August 4, 1982, is affirmed.